Case 1:16-cv-01627-CMA-STV Document 372 Filed 07/14/20 USDC Colorado Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 16-cv-01627-CMA-STV

   LIVE FACE ON WEB, LLC, a Pennsylvania company,

          Plaintiff,

   v.


   INTEGRITY SOLUTIONS GROUP, INC.,

          Defendants.


    ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION FOR
                            ATTORNEYS’ FEES


          This matter is before the Court on Plaintiff Live Face on Web, LLC’s (“Plaintiff”)

   Motion for Attorneys’ Fees, (Doc. # 351), wherein Plaintiff seeks $383,514 in attorneys’

   fees, and $62,202.53 in expert witness fees against Defendant Integrity Solutions

   Group, Inc. (“Defendant”). For the reasons that follow, the Court grants the Motion as to

   the requested attorneys’ fees but denies the Motion as to the request for an upward

   lodestar adjustment and an award of expert witness fees.

                                     I.     BACKGROUND

          Plaintiff filed this action in June 2016, alleging copyright infringement against

   Defendant. (Doc. # 1.) After extensive motion practice and a trial before a jury, judgment

   was entered in favor of Plaintiff on October 5, 2018. Shortly thereafter, Plaintiff moved

   for attorneys’ fees and full costs under 17 U.S.C. § 505. (Doc. # 225.) On September
Case 1:16-cv-01627-CMA-STV Document 372 Filed 07/14/20 USDC Colorado Page 2 of 8




   30, 2019, the Court granted Plaintiff’s Motion for Fees and Full Costs and ordered

   Plaintiff to submit its request for reasonable attorneys’ fees and costs, with supporting

   documentation, by November 1, 2019. Plaintiff subsequently timely filed a Motion to

   Assess Attorneys’ Fees on Behalf of Plaintiff. (Doc. # 351.) Defendant’s Response,

   (Doc. # 353), and Plaintiff’s Reply, (Doc. # 354), duly followed.

          In its Motion, Plaintiff claims that Defendant’s litigation strategy created

   unnecessary motion practice, that Defendant pursued legally and factually meritless

   defenses with no basis in law or fact, and that Defendant took objectively unreasonable

   positions throughout the litigation. (Doc. # 351 at 2–3.) Plaintiff contends, therefore, that

   it incurred costs it should not have had to bear, (id. at 3), and calculated its total fees as

   $255,676. 1 (Doc. # 351 at 12.) Plaintiff further claims that, because it took this case on a

   contingency basis, the Court can and should increase its fees by applying a 1.5x

   multiplier. (Doc. # 351 at 10–12.) Plaintiff also requests expert witness fees pursuant to

   28 U.S.C. § 1927. (Doc. # 351 at 12–14.) In its Response, Defendant contends that

   none of its positions during the litigation were adopted in bad faith, (Doc. # 353 at 3–4),

   and that Plaintiff’s fee calculation includes fees for hours that Plaintiff’s attorneys spent

   working not only this case, but also on other cases. (Doc. # 353 at 4–5.) Defendant

   objects to Plaintiff’s requested upward adjustment of its fees, (Doc. # 354 at 5–6), and

   to its request for expert witness fees. (Doc. # 353 at 7–8.)




   1
    The total fees include attorneys’ fees of $255,600 and fees for paralegal services of $76. (Doc.
   # 351 at 12.)

                                                   2
Case 1:16-cv-01627-CMA-STV Document 372 Filed 07/14/20 USDC Colorado Page 3 of 8




                                     II.    DISCUSSION

   A.     REASONABLE ATTORNEYS’ FEES

          When evaluating a motion for attorneys’ fees, the Court follows the three-step

   process set forth in Ramos v. Lamm, 713 F.2d 546 (10th Cir. 1983), overruled on other

   grounds by Pennsylvania v. Del. Valley Citizens’ Council for Clean Air, 483 U.S. 711

   (1987). The first step in determining a fee award is to determine the number of hours

   reasonably spent by counsel for the prevailing party. Malloy v. Monahan, 73 F.3d 1012,

   1017 (10th Cir. 1996); Ramos, 713 F.2d at 553. The factors considered in a

   reasonableness determination include: (1) whether the amount of time spent on a

   particular task appears reasonable in light of the complexity of the case, the strategies

   pursued, and the responses necessitated by an opponent's maneuvering; (2) whether

   the amount of time spent is reasonable in relation to counsel's experience; and (3)

   whether the billing entries are sufficiently detailed, showing how much time was allotted

   to a specific task. Rocky Mountain Christian Church v. Bd. of Cty. Comm'rs of Boulder

   Cty., No. 06-cv-00554, 2010 WL 3703224, at *2–3 (D. Colo. Sept. 13, 2010).

          Once the Court has determined the number of hours reasonably spent, it must

   then determine a reasonable hourly rate of compensation. Ramos, 713 F.2d at 555. “A

   reasonable rate is the prevailing market rate in the relevant community.” Malloy, 73 F.3d

   at 1018 (citing Blum v. Stenson, 465 U.S. 885, 897 (1984)). The party seeking the

   award has the burden of persuading the court that the hours expended, and the hourly

   rate, are reasonable. Id.




                                                3
Case 1:16-cv-01627-CMA-STV Document 372 Filed 07/14/20 USDC Colorado Page 4 of 8




          The third step consists of multiplying the reasonable hourly rate by the number of

   hours reasonably expended to determine the “lodestar” amount. Hensley v. Eckerhart,

   461 U.S. 424, 433 (1983).

          1.     Reasonableness of the Amount of Time Spent

          Plaintiff’s declarations state that their attorneys and a paralegal spent a total of

   535.9 hours litigating Plaintiff’s claims. (Doc. # 351 at 12.) These hours included time

   spent researching, drafting, filing, communicating about, and litigating Plaintiff’s claims

   over a two-year period. (Doc. # 351 at 11.)

          Responding to Plaintiff’s Motion, Defendant argues that “[Plaintiff] is not entitled

   to recover its attorneys’ fees for work performed in other cases,” (Doc. # 353 at 3), and

   directs the Court to “carefully review the fee application by counsel and inquire whether

   any of the tasks claimed here were for work done elsewhere,” (id.). To support its

   contention and directive to the Court, Defendant makes conclusory allegations that: (1)

   Plaintiff’s litigation strategy was identical in this case as it was in other cases; (2)

   Plaintiff has submitted identical documents to courts in other cases as it did to this

   Court; (3) that the computer code in dispute was identical in this case and in other

   cases; and (4) that the attorneys who worked on this case also worked on other similar

   cases. (Id. at 4–5.)

          Although courts are obliged to exclude hours not reasonably expended from the

   fee award, courts need not “identify and justify every hour allowed or disallowed, as

   doing so would run counter to the Supreme Court's warning that a ‘request for attorney's

   fees should not result in a second major litigation.’” Malloy, 73 F.3d at 1018 (quoting


                                                  4
Case 1:16-cv-01627-CMA-STV Document 372 Filed 07/14/20 USDC Colorado Page 5 of 8




   Hensley, 461 U.S. at 437); Fox v. Vice, 563 U.S. 826, 838 (2011) (“The essential goal in

   shifting fees . . . is to do rough justice, not to achieve auditing perfection.”). In the instant

   case, Plaintiff’s counsel has satisfied its burden to “make a good faith effort to exclude

   from a fee request hours that are excessive, redundant, or otherwise unnecessary.”

   Hensley, 461 U.S. at 434 (emphasis added). Plaintiff’s counsel provided sworn

   testimony attesting to the time they spent working on “this case.” (Doc. # 351-2 at 2;

   Doc. # 351-3 at 4.) Furthermore, Plaintiff retained Mr. Matava, an intellectual property

   attorney with more than 30 years of intellectual property litigation experience, to review

   Plaintiff’s attorneys’ time entries. (Doc. # 354 at 3.) Mr. Matava confirmed that the time

   entries for Plaintiff’s attorneys were reasonable for this litigation and for the outcome

   achieved. (Doc. # 351 at 5–8.) Defendant fails to direct the Court to any specific time

   entries in Plaintiff’s application that are “excessive, redundant, or otherwise

   unnecessary.” Hensley, 461 U.S. at 434.

          The Court has reviewed the billing sheets and invoices submitted by Plaintiff’s

   attorneys, (Docs. # 351-1 to 3), and the record of the litigation in this case. Considering

   both the Court’s own knowledge of this kind of litigation and the testimony of Mr.

   Matava, the Court finds that the amount of time spent on each particular task is

   reasonable in light of the nature of this case, the strategies pursued by the parties, and

   the responses made necessary by Defendant’s litigation strategies. The Court also finds

   that the amount of time spent litigating Plaintiffs’ claims is reasonable in relation to the

   attorneys’ experience. Plaintiff’s attorneys’ billing entries are sufficiently detailed and

   show how much time was allotted to each specific task. See (Doc. # 351-1 at 6).


                                                  5
Case 1:16-cv-01627-CMA-STV Document 372 Filed 07/14/20 USDC Colorado Page 6 of 8




   Accordingly, the Court finds that the amount of time Plaintiff’s attorneys declared as

   dedicated to litigating this case is reasonable. See Rocky Mountain Christian Church,

   2010 WL 3703224, at *2–3.

          2.     Reasonableness of the Hourly Rate

          The party seeking attorneys’ fees bears the burden of producing “satisfactory

   evidence—in addition to the attorney’s own affidavit—that the requested rates are in line

   with those prevailing in the community for similar services by lawyers of reasonably

   comparable skill, experience and reputation.” Blum, 465 U.S. at 895 n.11. Although

   Plaintiff’s declaration alone is insufficient evidence to prove the reasonableness of his

   requested rate, the affidavits presented by Plaintiff include rate information that is

   consistent with the Court’s own knowledge of rates for the kind of work completed in the

   Denver metropolitan area. (Doc. ## 351-1–3.) Furthermore, independent testimony

   submitted by Plaintiff, see Discussion supra Section A.1., attests to the reasonableness

   of the hourly rate requested by Plaintiff’s attorneys. The Court finds that the requested

   hourly rates are reasonable given the attorneys’ experience, skill, and specialization.

          3.     The Lodestar

          Plaintiff argues that the Court can and should apply a 1.5x multiplier to the

   lodestar because this case was taken on a contingency-fee basis. (Doc. # 351 at 10.)

   Except insofar as it complains about the alleged redundancy of work effort of Plaintiff’s

   attorneys, Defendant does not contest the lodestar amount. See (Doc. # 353).

   Defendant does, however, dispute the application of a 1.5x multiplier. (Doc. # 353 at 4.)

   The Court declines Plaintiff’s request to make an upward adjustment to the lodestar.


                                                 6
Case 1:16-cv-01627-CMA-STV Document 372 Filed 07/14/20 USDC Colorado Page 7 of 8




          In the instant case, the Court determined that Plaintiff is entitled to an award of

   attorneys’ fees pursuant to the fee-shifting provision of the Copyright Act. (Doc. # 303 at

   38–45.) However, attorneys’ fees awarded under fee-shifting statutes cannot be

   enhanced upwards to compensate for an attorney’s risk of nonrecovery. City of

   Burlington v. Dague, 505 U.S. 557, 563–564 (1992).2 Moreover, since Dague, the

   Supreme Court has acted to create and enforce a strong presumption that the lodestar

   calculation produces a fee award sufficient to encourage attorneys to pursue

   meritorious cases. See Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 551–54 (2010)

   (describing six general rules for guiding a court’s decision whether to apply a fee award

   enhancement). Pursuant to Dague, the Court may not enhance Plaintiff’s lodestar on

   the basis of a contingency fee agreement.

          Although lodestar enhancements “may be awarded in ‘rare’ and ‘exceptional’

   circumstances,” id. at 552, “a fee applicant seeking an enhancement must produce

   ‘specific evidence’ that supports the award,” id. at 553. Plaintiff presents no evidence

   that qualifies the circumstances of this case as either “rare” or “exceptional”; rather, in

   this case, “the lodestar figure includes most, if not all, of the relevant factors constituting

   a ‘reasonable’ attorney's fee.” Del. Valley Citizens' Council for Clean Air, 478 U.S. at

   566. Accordingly, the Court declines to apply the 1.5x multiplier requested by Plaintiff.

   The final fee award amount is, therefore, $255,676.



   2
    Plaintiff relies on Guardian Life Ins. Co. of Am. v. Wilds, No. 12-cv-01215-WYD-KLM, 2014 WL
   5293706, at *13 (D. Colo. Oct. 16, 2014) to support its contention that the Court can and should
   apply its recommended multiplier of 1.5x to the lodestar, (Doc. # 351 at 10), but Wilds “is not a
   statutory fee-shifting case.” 2014 WL 5293706, at *12.

                                                  7
Case 1:16-cv-01627-CMA-STV Document 372 Filed 07/14/20 USDC Colorado Page 8 of 8




   B.     EXPERT WITNESS FEES

          Plaintiff’s request for expert witness fees pursuant to 28 U.S.C. § 1920 was

   conditioned on the Court granting Plaintiff’s Motion for Sanctions pursuant to 28 U.S.C.

   § 1927. (Doc. # 332.) The Court denied Plaintiff’s Motion for Sanctions on March 19,

   2020. (Doc. # 370.) Therefore, the Court denies Plaintiff’s request for expert fees.

                                     III.   CONCLUSION

          For the foregoing reasons, it is ORDERED that Plaintiffs’ Motion for Attorneys’

   Fees (Doc. # 351) is GRANTED IN PART and DENIED IN PART as follows:

             •   The Motion is GRANTED as to Plaintiff’s request for attorneys’ fees and

                 costs in the amount of $255,676;

             •   Accordingly, judgment shall enter in favor of Plaintiffs and against

                 Defendant in the amount of $255,676.00; and

             •   The Motion is DENIED as to Plaintiff’s request for upward enhancement of

                 the lodestar and expert witness fees.




          DATED: July 14, 2020


                                                    BY THE COURT:


                                                    _____________________________
                                                    CHRISTINE M. ARGUELLO
                                                    United States District Judge




                                                8
